Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 10/23/2020.
Response to Election/restriction requirement
3. Applicant’s election of Group 3, Claims 19, 26, 35-38 and 43-46, in the reply filed on 10/23/2020 is acknowledged. Because applicant did not distinctly and specifically clarify, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 17, 18, 20-25, 27-34, 39-42, 47 and 48 are cancelled as belonging to a non-elected invention without traverse.
Allowable Subject Matter
4. Claims 19, 26 are allowed. 
5. Claims 35-38 and 43-46 are allowed as being dependent on the independent claim. 
6. The following is an examiner's statement of reasons for allowance: In closest cited prior art, Kimura et al (US 2014/0081584A1) teaches, A distribution analysis device analyzes a distribution of a field having a property satisfying the Laplace equation, and includes: an obtainment unit that obtains measurement data indicating the distribution of the field measured through a sensor sensing area, the sensor sensing area being an area that moves in a measurement area where the distribution of the field is measured and being an area in which the field is sensed as an 
However Kimura fails to teach calculating a distribution of the magnetic field source by performing a two dimensional Fourier transform on the magnetic field source m and obtaining a depth direction (penetration depth) of the object, .sigma. is a conductivity of the object, .mu. is a magnetic permeability of the object, .omega. is an angular frequency of a frequency in the plurality of frequencies components, which are obtained by performing Fourier transform on the pulse current, or the currents of the plurality of frequencies.
The cited prior art does not teach or suggest “An observation method comprising: an application step of applying a first magnetic field, which is generated by applying a pulse current to a coil or applying currents with a plurality of frequencies to the coil in order, to an object; a detection step of detecting a second magnetic field generated by applying the first magnetic field to the object; and a calculation step of calculating a distribution of a magnetic field source m in the second magnetic field, wherein a function {tilde over (m)}(k.sub.x,k.sub.y,z) obtained by performing two-dimensional Fourier transform on the magnetic field source m is expressed by series expansion ……. wherein the magnetic field source m is calculated ……..where, z is a coordinate in a depth direction of the object, k.sub.x and k.sub.y are respectively wave numbers of x and y which are coordinates in two orthogonal directions in the plane perpendicular to the depth direction, .sigma. is a conductivity of the object, .mu. is a magnetic permeability of the 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 


/SURESH K RAJAPUTRA/Examiner, Art Unit 2858   

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858